United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1786
                                    ___________

Danny Ray Lewis,                         *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern
                                         * District of Arkansas.
Thomas Greg Massanelli,                  *
                                         *     [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                          Submitted: November 27, 2001
                              Filed: December 3, 2001
                                   ___________

Before HANSEN, FAGG, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Danny Ray Lewis appeals the district court’s1 adverse grant of summary
judgment in his 42 U.S.C. § 1983 action. He also moves this court to take judicial
notice of various proceedings before several courts or court entities.

       In his complaint Lewis alleged that defendant, a Little Rock code enforcement
officer, filed a false criminal report accusing Lewis of assaulting him after he served
Lewis with a municipal ordinance citation. Upon de novo review, we agree with the

      1
       The Honorable G. Thomas Eisele, United States District Judge for the Eastern
District of Arkansas.
district court that Lewis did not show that defendant was acting under color of state
law when he made his report to the police. See Roe v. Humke, 128 F.3d 1213, 1215-
16 (8th Cir. 1997). We deny Lewis’s pending motion, noting it is unclear how
granting it would help him. Accordingly, we affirm the judgment of the district court.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-